NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

Principal Amount: $59,799.12

Date: February 22, 2017

 

PROMISSORY NOTE

 

Rich Pharmaceuticals, Inc., (hereinafter called the “Company”), hereby promises
to pay to the order of GHS Investments, LLC, a Nevada Limited Liability Company,
or its registered assigns (the “Holder”) the sum of $59,799.12 on November 22,
2017, (the "Maturity Date") together with any interest as set forth herein, and
to pay interest on the unpaid principal balance hereof at the rate of ten
percent (10%) (the “Interest Rate”) per annum from the date hereof (the “Issue
Date”) until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise. This Note shall serve in lieu of and
tack back to $59,799.12 worth of outstanding principal and interest owing to KBM
Worldwide, Inc., pursuant to that certain $54,000 Convertible Promissory Note
dated February 5, 2015.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Following any Event of Default, all amounts owing pursuant to
this Note shall bear interest at the rate of twenty percent (20%) per annum from
the due date thereof until the same is paid (“Default Interest”). Interest shall
be computed on the basis of a 365-day year and the actual number of days
elapsed. All payments due hereunder (to the extent not converted into common
stock) shall be made in lawful money of the United States of America.

 

All payments shall be made at such address as the Holder shall hereafter give to
the Company by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed.

Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in the supporting documents of same date (attached
hereto).

 1 

   

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1    Conversion Right. The Holder shall have the right and at any time
following execution of this Note, to convert all or any part of the outstanding
and unpaid principal amount of this Note into fully paid and non- assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Company into which such
Common Stock shall hereafter be changed or reclassified at the conversion price
(the “Conversion Price”) determined as provided herein (a “Conversion”);
provided, however, that in no event shall the Holder be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unconverted portion of
the Notes or the unexercised or unconverted portion of any other security of the
Company subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock. For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, (the “Notice of
Conversion”), delivered to the Company by the Holder in accordance with the
Sections below; provided that the Notice of Conversion is submitted by facsimile
or e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Company before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). Notwithstanding the foregoing, the term
"4.99%" above shall be replaced with "9.99%" following any Event of Default if
the Holder, in its sole discretion and in writing, elects to demand the
replacement. If the term "4.99%" is replaced with "9.99%" pursuant to the
preceding sentence, such increase to "9.99%" shall remain at 9.99% until
decreased by the Holder in writing.

 

The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing the Conversion Amount (as defined below) by
the applicable Conversion Price then in effect on the date specified in the
notice of conversion, (the “Notice of Conversion”), delivered to the Company by
the Holder in accordance with the Sections below.

 



The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1)   the principal amount of this Note to be converted in such
conversion plus (2) at the Company’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Company’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder.

 2 

   



 

1.2Conversion Price.

 

(a)               Calculation of Conversion Price. Holder, at its discretion,
shall have the right to convert this Note in its entirety or in part(s) into
common stock of the Company valued at a forty percent (40%) discount off of the
lowest intra-day trading price for the Company’s common stock during the twenty
(20) trading days immediately preceding a conversion date, as reported by
Quotestream Media.

 

If at any time after the execution of this Note, the Company experiences a "DTC
Chill," the Conversion Price Discount shall be increased by five percent (5%).
If at any time following the execution of this Note, the Company becomes
ineligible to participate in the DTC's "DWAC" system, the Conversion Price
Discount will be increased by five percent (5%). Following any Event of Default,
the Conversion Price discount shall be permanently increased by ten percent
(10%).

 

1.3    Authorized Shares. The Company covenants that during the period the
conversion right exists the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
five times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the “Reserved Amount”). The Reserved Amount shall be increased from time
to time in accordance with the Company’s obligations.

 

The Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of shares of Common Stock into which the Notes shall be convertible
at the then current Conversion Price, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes.

 

The Company (i) acknowledges that it will irrevocably instruct its transfer
agent to issue certificates for the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If, at any time the Company does not maintain the Reserved Amount it will be
considered an Event of Default as defined in this Note.

 

1.4Method of Conversion.

 

(a)                                  Mechanics of Conversion. This Note may be
converted by the Holder, in whole or in part, at any time following execution by
submitting to the Company a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time).

 3 

   

(b)                                 Surrender of Note Upon Conversion.
Notwithstanding anything to the contrary set forth herein, upon conversion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless the entire unpaid
principal amount of this Note is so converted. The Holder and the Company shall
maintain records showing the principal amount so converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon each such conversion. In the event of any dispute or discrepancy, such
records of the Holder shall, prima facie, be controlling and determinative in
the absence of manifest error. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(c)                                  Payment of Taxes. The Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of shares of Common Stock or other securities or
property on conversion of this Note in a name other than that of the Holder (or
in street name), and the Company shall not be required to issue or deliver any
such shares or other securities or property unless and until the person or
persons (other than the Holder or the custodian in whose street name such shares
are to be held for the Holder’s account) requesting the issuance thereof shall
have paid to the Company the amount of any such tax or shall have established to
the satisfaction of the Company that such tax has been paid.

 

(d)                                 Delivery of Common Stock Upon Conversion.
Upon receipt by the Company from the Holder of a facsimile transmission or
e-mail (or other reasonable means of communication) of a Notice of Conversion
meeting the requirements for conversion as provided in this Section, the Company
shall issue and deliver or cause to be issued and delivered to or upon the order
of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the “Deadline”) (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof and the Purchase
Agreement.

 

Within Five (5) business days of having received common stock pursuant to a
Notice of Conversion and prior to having traded any shares from that specific
conversion, Holder may elect to rescind the Notice of Conversion and return the
shares, at Holder's expense, to the Company's Transfer Agent. In the event of
such rescission, the principal amount outstanding under this Note shall be
adjusted to include the Conversion Amount which was deducted from the Note as
part of the rescinded Notice of Conversion.

 

(e)                                  Obligation of Company to Deliver Common
Stock. Upon receipt by the Company of a Notice of Conversion, the Holder shall
be deemed to be the holder of record of the Common Stock issuable upon such
conversion, the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Company defaults on its obligations under this Article I, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion. If the Holder shall
have given a Notice of Conversion as provided herein, the Company’s obligation
to issue and deliver the certificates for Common Stock shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action to enforce the
same, any failure or delay in the enforcement of

 4 

   

any other obligation of the Company to the holder of record, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder of any obligation to the Company, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with such conversion. The Conversion Date specified in
the Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Company before 6:00 p.m., New York, New York time,
on such date.

 

(f)                                   Delivery of Common Stock by Electronic
Transfer. In lieu of delivering physical certificates representing the Common
Stock issuable upon conversion, provided the Company is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder and its compliance with the provisions
contained in Section 1.1 and in this Section 1.4, the Company shall use its best
efforts to cause its transfer agent to electronically transmit the Common Stock
issuable upon conversion to the Holder by crediting the account of Holder’s
Broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g)         Failure to Deliver Common Stock Prior to Deadline. Without in any
way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Note is not delivered by the
Deadline the Company shall pay to the Holder $2,000 per day in cash, for each
day beyond the Deadline that the Company fails to deliver such Common Stock.
Such cash amount shall be paid to Holder by the fifth day of the month following
the month in which it has accrued or, at the option of the Holder (by written
notice to the Company by the first day of the month following the month in which
it has accrued), shall be added to the principal amount of this Note, in which
event interest shall accrue thereon in accordance with the terms of this Note
and such additional principal amount shall be convertible into Common Stock in
accordance with the terms of this Note. The Company agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if
not impossible to qualify. Accordingly the parties acknowledge that the
liquidated damages provision contained in this Section are justified. Any delay
or failure of performance by the Company hereunder shall be excused if and to
the extent caused by Force Majeure. For purposes of this agreement, Force
Majeure shall mean a cause or event that is not reasonably foreseeable and not
caused by the Company, including acts of God, fires, floods, explosions, riots
wars, hurricanes, etc.

 

1.5    Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Company who agrees
to sell or otherwise transfer the shares only in accordance with this Section
1.5 and who is an Accredited Investor. Except as otherwise provided herein (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock

 5 

   

issuable upon conversion of this Note that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Company does not accept the opinion
of counsel provided by the Buyer with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to this note.

 

1.6Effect of Certain Events.

 

(a)                                  Effect of Merger, Consolidation, Etc. At
the option of the Holder, the sale, conveyance or disposition of all or
substantially all of the assets of the Company, the effectuation by the Company
of a transaction or series of related transactions in which more than 50% of the
voting power of the Company is disposed of, or the consolidation, merger or
other business combination of the Company with or into any other Person (as
defined below) or Persons when the Company is not the survivor shall either: (i)
be deemed to be an Event of Default (as defined in Article III) pursuant to
which the Company shall be required to pay to the Holder upon the consummation
of and as a condition to such transaction an amount equal to the Default Amount
(as defined in Article III) or (ii) be treated pursuant to Section 1.6(b)
hereof. “Person” shall mean any individual, corporation, limited liability
company, partnership, association, trust or other entity or organization.

 6 

   



 

(b)                                   Adjustment Due to Merger, Consolidation,
Etc. If, at any time when this Note is issued and outstanding and prior to
conversion of all of the Notes, there shall be any merger, consolidation,
exchange of shares, recapitalization, reorganization, or other similar event, as
a result of which shares of Common Stock of the Company shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Company or another entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Company other than
in connection with a plan of complete liquidation of the Company, then the
Holder of this Note shall thereafter have the right to receive upon conversion
of this Note, upon the basis and upon the terms and conditions specified herein
and in lieu of the shares of Common Stock immediately theretofore issuable upon
conversion, such stock, securities or assets which the Holder would have been
entitled to receive in such transaction had this Note been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Note to
the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable upon
conversion of the Note) shall thereafter be applicable, as nearly as may be
practicable in relation to any securities or assets thereafter deliverable upon
the conversion hereof. The Company shall not affect any transaction described in
this Section 1.6(b) unless (a) it first gives, to the extent practicable, thirty
(30) days prior written notice (but in any event at least fifteen (15) days
prior written notice) of the record date of the special meeting of shareholders
to approve, or if there is no such record date, the consummation of, such
merger, consolidation, exchange of shares, recapitalization, reorganization or
other similar event or sale of assets (during which time the Holder shall be
entitled to convert this Note) and (b) the resulting successor or acquiring
entity (if not the Company) assumes by written instrument the obligations of
this Section 1.6(b). The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.



 

(c)                        Adjustment Due to Distribution. If the Company shall
declare or make any distribution of its assets (or rights to acquire its assets)
to holders of Common Stock as a dividend, stock repurchase, by way of return of
capital or otherwise (including any dividend or distribution to the Company’s
shareholders in cash or shares (or rights to acquire shares) of capital stock of
a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this
Note shall be entitled, upon any conversion of this Note after the date of
record for determining shareholders entitled to such Distribution, to receive
the amount of such assets which would have been payable to the Holder with
respect to the shares of Common Stock issuable upon such conversion had such
Holder been the holder of such shares of Common Stock on the record date for the
determination of shareholders entitled to such Distribution.

 

(d)                                 Adjustment Due to Dilutive Issuance. If, at
any time when any Notes are issued and outstanding, the Borrower issues or
sells, or in accordance with this Section 1.6(d) hereof is deemed to have issued
or sold, any shares of Common Stock in connection with a financing transaction
based on a variable price formula (the “Alternative Variable Price Formula”)
that is more favorable to the investor in such financing transaction than the
formula for calculating the Conversion Price in effect on the date of such
issuance (or deemed issuance) of such shares of Common Stock (a “Dilutive
Issuance”), then immediately upon the Dilutive Issuance, the formula for the
Conversion Price will be adjusted to match the Alternative Variable Price
Formula. If it is unclear whether the Alternative Variable Price Formula is
better or worse, then Holder, in its sole discretion, may elect at the time of
such issuance whether to switch to the Alternative Variable Price Formula or
not.

 

(e)                                  Purchase Rights. If, at any time when any
Notes are issued and outstanding, the Company issues any convertible securities
or rights to purchase stock, warrants, securities or other property (the
“Purchase Rights”) pro rata to the record holders of any class of Common Stock,
then the Holder of this Note will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of this Note (without regard to
any limitations on conversion contained herein) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.

 7 

   



 

(f)                                   Notice of Adjustments. Upon the occurrence
of each adjustment or readjustment of the Conversion Price as a result of the
events described in this Section 1.6, the Company, at its expense, shall
promptly compute such adjustment or readjustment and prepare and furnish to the
Holder of a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, upon the written request at any time of the Holder, furnish
to such Holder a like certificate setting forth (i) such adjustment or
readjustment, (ii) the Conversion Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon conversion of the Note.

 

1.7    Security As Security for the Company's obligations contained herein and
in all Notes issued by the Company to the Holder, following any Event of Default
which remains uncured for thirty (30) calendar days, the Holder shall be granted
an unconditional first priority interest in and to, any and all property of the
Company and its subsidiaries, of any kind or description, tangible or
intangible, whether now existing or hereafter arising or acquired until the
balance of all Notes has been reduced to $0. "Any and all property," as
described herein shall be inclusive of, but not limited to, assets reported by
the Company on its SEC filings, cash, inventory, accounts receivable,
intellectual property rights, equipment and or property. The Investor is
authorized to make all filings the Investor, in its discretion, deems necessary
to evidence its security interests.

 

1.8    Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Company to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Company) the Holder shall
regain the rights of a Holder of this Note with respect to such unconverted
portions of this Note and the Company shall, as soon as practicable, return such
unconverted Note to the Holder or, if the Note has not been surrendered, adjust
its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including,
without limitation, (i) the right to receive Conversion Default Payments
pursuant to Section 1.3 to the extent required thereby for such Conversion
Default and any subsequent Conversion Default and (ii) the right to have the
Conversion Price with respect to subsequent conversions determined in accordance
with Section 1.3) for the Company’s failure to convert this Note.

 

1.9 Prepayment. Maker may prepay this Note, in accordance with the following
schedule: If within 60 calendar days from the execution of this Note, 125% of
all outstanding principal and interest due on each outstanding Note in one
payment; After 60 calendar days from the execution of the note and within 120
days from execution, 135% of all outstanding principal and interest due on each
outstanding Note in one payment. Between 121 and 180 days from the date of
execution, the Note may be prepaid for 140% of all outstanding amounts due on
each outstanding Note in one payment.

 8 

   



 

ARTICLE II. CERTAIN COVENANTS

 

2.1    Distributions on Capital Stock. So long as the Company shall have any
obligation under this Note, the Company shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Company’s disinterested directors.

 

2.2    Restriction on Stock Repurchases. So long as the Company shall have any
obligation under this Note, the Company shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Company or any
warrants, rights or options to purchase or acquire any such shares.

 



2.3    Borrowings. So long as the Issuer shall have any obligation under this
Note, the Issuer shall not, without the Holder’s written consent, create, incur,
assume guarantee, endorse, contingently agree to purchase or otherwise become
liable upon the obligation of any person, firm, partnership, joint venture or
corporation, except by the endorsement of negotiable instruments for deposit or
collection, or suffer to exist any liability for borrowed money, except (a)
borrowings in existence or committed on the date hereof and of which the Issuer
has informed Holder in writing prior to the date hereof, (b) indebtedness to
trade creditors or financial institutions incurred in the ordinary course of
business or (c) borrowings, the proceeds of which shall be used to repay this
Note.

 



2.4    Sale of Assets. So long as the Company shall have any obligation under
this Note, the Company shall not, without the Holder’s written consent, sell,
lease or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5    Advances and Loans. So long as the Company shall have any obligation
under this Note, the Company shall not, without the Holder’s written consent,
lend money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Company, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Company has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $50,000.

 9 

   

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1               Failure to Pay Principal or Interest. The Company fails to pay
the principal hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise.

 

3.2               Conversion and the Shares. The Company fails to issue shares
of Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Company directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring (or issuing)
(electronically or in certificated form) any certificate for shares of Common
Stock to be issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any shares of Common
Stock issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note (or makes any written announcement, statement
or threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after the Holder shall have
delivered a Notice of Conversion. It is an obligation of the Company to remain
current in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Company to its transfer agent. If at the
option of the Holder, the Holder advances any funds to the Company’s transfer
agent in order to process a conversion, such advanced funds shall be paid by the
Company to the Holder within forty eight (48) hours of a demand from the Holder.

 

3.3               Breach of Covenants. The Company breaches any covenant or
other term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement.

 

3.4               Breach of Representations and Warranties. Any representation
or warranty of the Company made herein or in any agreement, statement or
certificate given in

writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.

 

3.5               Receiver or Trustee. The Company or any subsidiary of the
Company shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.

 

3.6               Judgments. Any money judgment, writ or similar process shall
be entered or filed against the Company or any subsidiary of the Company or any
of its property or other assets for more than $50,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.

 10 

   



 

3.7               Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Company or any subsidiary of the Company.

 

3.8               Delisting of Common Stock. The Company shall fail to maintain
in good standing the listing of the Common Stock on the OTC Bulletin Board or an
equivalent replacement exchange, the Nasdaq National Market, the Nasdaq SmallCap
Market or the New York Stock Exchange.

 

3.9               Failure to Comply with the Exchange Act. The Company shall
fail to comply, in a timely manner, with the reporting requirements of the
Exchange Act; and/or the Company shall cease to be subject to the reporting
requirements of the Exchange Act.

 

3.10           Liquidation. Any dissolution, liquidation, or winding up of
Company or any substantial portion of its business.

 

3.11           Cessation of Operations. Any cessation of operations by Company
or Company admits it is otherwise generally unable to pay its debts as such
debts become due, provided, however, that any disclosure of the Company’s
ability to continue as a “going concern” shall not be an admission that the
Company cannot pay its debts as they become due.

 

3.12           Maintenance of Assets. The failure by Company to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).

 

3.13           Financial Statement Restatement. The restatement of any financial
statements filed by the Company with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
original financial statement, have constituted a material adverse effect on the
rights of the Holder with respect to this Note or supporting documents.

 

3.14           Reverse Splits. The Company effectuates a reverse split of its
Common Stock without at least twenty (20) days prior written notice to the
Holder.

 

3.15           Replacement of Transfer Agent. In the event that the Company
proposes to replace its transfer agent, the Company fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Company and the Company.

 

3.16           Cross-Default. Notwithstanding anything to the contrary contained
in this Note or the other related or companion documents, a breach or default by
the Company of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreements” means, collectively, all
agreements and instruments between, among or by: (1) the Company, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term “Other
Agreements” shall not include the related or companion documents to this Note.
Each of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Company.

 11 

   



 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Company shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE COMPANY SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note upon a Trading Market Prepayment Event pursuant to Section 1.7 or upon
acceleration), 3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, and/or 3. 15
exercisable through the delivery of written notice to the Company by such
Holders (the “Default Notice”), and upon the occurrence of an Event of Default
specified the remaining sections of Articles III (other than failure to pay the
principal hereof or interest thereon at the Maturity Date specified in Section
3,1 hereof), the Note shall become immediately due and payable and the Company
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the “Default Sum”) or
(ii) the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Prepayment Date as
the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest Closing Price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.

 

If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Company remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Company equal to the Default
Amount divided by the Conversion Price then in effect.

 12 

   



 

ARTICLE IV. MISCELLANEOUS

 

4.1    Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during

normal business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 

If to the Company, to:

__________________ 

__________________

__________________  

 

If to the Holder:

GHS Investments, LLC.

200 Stonehinge Lane Suite 3

Carle Place, NY 11514

 

4.3    Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

4.4    Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Notwithstanding anything in this Note to the contrary,
this Note may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

 13 

   

4.5    Cost of Collection. If default is made in the payment of this Note, the
Company shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state or
federal courts located in the County, City and State of New York. The parties to
this Note hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Company and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

4.7    Certain Amounts. Whenever pursuant to this Note the Company is required
to pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Company and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Company and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock.

 

4.8    Purchase Agreement. By its acceptance of this Note, each party agrees to
be bound by the applicable terms of the Securities Assignment Agreement and
supporting documents .

 

   4.9    Notice of Corporate Events. Except as otherwise provided below, the
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. The Company
shall provide the Holder with prior notification of any meeting of the Company’s
shareholders (and copies of proxy materials and other information sent to
shareholders). In the event of any taking by the Company of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of

 14 

   

determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Company shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.

 

4.10   Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required. 

 

IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by its
duly authorized officer:

 

 

Rich Pharmaceuticals, Inc.

 

By: /s/ Ben Chang

Print: Ben Chang

Title/Date: CEO / 2.22.17 

 15 

   



